Case 1:20-cv-01271-JPH-DLP Document 89 Filed 01/06/21 Page 1 of 2 PageID #: 941




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

 BARBARA TULLY,                    )
 KATHARINE BLACK,                  )
 MARC BLACK,                       )
 DAVID CARTER,                     )
 REBECCA GAINES,                   )
 ELIZABETH KMIECIAK,               )
 CHAQUITTA MCCLEARY,               )
 DAVID SLIVKA,                     )
 DOMINIC TUMMINELLO,               )
 INDIANA VOTE BY MAIL, INC.,       )
                                   )
                    Plaintiffs,    )
                                   )
                 v.                )           No. 1:20-cv-01271-JPH-DLP
                                   )
 PAUL OKESON,                      )
 S. ANTHONY LONG,                  )
 SUZANNAH WILSON OVERHOLT,         )
 ZACHARY E. KLUTZ,                 )
 CONNIE LAWSON,                    )
                                   )
                    Defendants.    )
                                   )
                                   )
 DISABILITY RIGHTS EDUCATION AND )
 DEFENSE FUND, INC,                )
                                   )
                    Amicus.        )
                                   )
 COMMON CAUSE INDIANA,             )
 INDIANA STATE CONFERENCE OF THE )
 NAACP,                            )
                                   )
                    Miscellaneous. )




              AMENDED SCHEDULING ORDER (TIME ONLY)
               HON. DORIS L. PRYOR, MAGISTRATE JUDGE
Case 1:20-cv-01271-JPH-DLP Document 89 Filed 01/06/21 Page 2 of 2 PageID #: 942




       This matter is currently set for a telephonic Status Conference on January

 12, 2021 at 9:00 a.m. The Court now changes the time to 2:30 p.m. (Eastern) on

 that same date.    Counsel shall attend the conference by calling the designated

 telephone number, to be provided by the Court via email generated by the Court's

 ECF system.


       So ORDERED.



        Date: 1/6/2021




 Distribution:

 All ECF-registered counsel of record via email

 Michael Anthony Scodro
 MAYER BROWN LLP
 71 South Wacker Drive
 Chicago, IL 60606
